Exhibit 10.1

[Execution]

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (“Amendment No. 1”), dated as of
August 25, 2015, is entered into by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, in its capacity as agent (in such
capacity, together with its successors and assigns, “Administrative Agent”)
pursuant to the Credit Agreement (as defined below) for the Lenders (as defined
below), the parties to the Credit Agreement as lenders (individually, each a
“Lender” and collectively, “Lenders”), DESTINATION MATERNITY CORPORATION, a
Delaware corporation (“Lead Borrower”), CAVE SPRINGS, INC., a Delaware
corporation (“Cave”, and together with Lead Borrower, each a “Borrower” and
collectively, “Borrowers”), MOTHERS WORK CANADA, INC., a Delaware corporation
(“Mother Works”), DM URBAN RENEWAL, LLC, a New Jersey limited liability company
(“DM Urban”, and together with Mother Works, each a “Guarantor” and
collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Lenders and Borrowers have entered into financing
arrangements pursuant to which Lenders (or Administrative Agent on behalf of
Lenders) have made and may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Credit Agreement, dated as of
November 1, 2012, by and among Borrowers, Guarantors, Administrative Agent and
Lenders (as the same has been and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced the “Credit Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Credit Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Loan Documents”);

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders make certain amendments to the Credit Agreement and other Loan Documents
as set forth herein, which Administrative Agent and Lenders are willing to do
subject to the terms and provisions hereof; and

WHEREAS, by this Amendment No. 1, Administrative Agent, Lenders, Borrowers and
Guarantors wish and intend to evidence such amendments.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions

(a) Additional Definition. As used herein, the following term shall have the
meaning given to it below, and the Credit Agreement and the other Loan Documents
are hereby amended to include, in addition and not in limitation, the following
definition:

“Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, dated as of
August 25, 2015, by and among Borrowers, Guarantors, Administrative Agent and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” shall mean the date on which each of the
conditions precedent to the effectiveness of Amendment No. 1 are satisfied or
are waived by Administrative Agent.

“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Loan Parties, their Restricted
Subsidiaries, including Laws that prohibit the corrupt payment, offer, promise,
or authorization of the payment or transfer of anything of value (including
gifts or entertainment), directly or indirectly, to any foreign Government
Official, foreign government employee or commercial entity to obtain a business
advantage; including the FCPA, and all national and international Laws enacted
to implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions.

“Anti-Terrorism Laws” means Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act, any Sanctions Laws, and the Laws administered
by OFAC.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC Lists.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable executive orders.

 

2



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

“Sanctions Laws” has the meaning set forth in Section 5.22.

“SDN List” means the list of the Specially Designated Nationals and Blocked
Persons.

(b) Amendments to Definitions.

(i) The definition of “Aggregate Commitments” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the reference to “$61,000,000”
and replacing it with “$76,000,000”.

(ii) The definition of “Aggregate Tranche A Revolving Loan Commitments” set
forth in Section 1.01 of the Credit Agreement is hereby amended by deleting the
reference to “$55,000,000” and replacing it with “$70,000,000”.

(iii) The definition of “Arranger” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“ ‘Arranger’ means Wells Fargo Bank, National Association, in its capacity as
sole lead arranger and sole book manager.”

(iv) The definition of “Fee Letter” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“ ‘Fee Letter’ means the letter agreement, dated as of the Amendment No. 1
Effective Date, among Borrowers, the Administrative Agent and the Arranger, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced with the consent of the Administrative
Agent and Borrowers.”

(v) The definition of “Letter of Credit Sublimit” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting the reference to
“$30,000,000” and replacing it with “$15,000,000”.

 

3



--------------------------------------------------------------------------------

(vi) The definition of “LIBO Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“ ‘LIBO Rate’ means for any Interest Period with respect to a LIBO Rate Loan,
the rate per annum rate which appears on the Reuters Screen LIBOR01 page as of
11:00 a.m., London time, on the second London Business Day preceding the first
day of such Interest Period (or if such rate does not appear on the Reuters
Screen LIBOR01 Page, then the rate as determined by the Agent from another
recognized source or interbank quotation), for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBO Rate Loan requested
(whether as an initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan
or as a conversion of a Base Rate Loan to a LIBO Rate Loan) by Borrowers in
accordance with this Agreement (and, if any such rate is below zero, the LIBO
Rate shall be deemed to be zero), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error. If such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBO Rate Loan being made,
continued or converted by Wells Fargo and with a term equivalent to such
Interest Period would be offered to Wells Fargo by major banks in the London
interbank eurodollar market in which Wells Fargo participates at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.”

(vii) The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the reference to “November 1, 2017” and
replacing it with “August 25, 2020”.

(viii) The definition of “Real Property Availability” is hereby amended and
restated in its entirety as follows: “[Reserved]”.

(ix) The definition of “Swing Line Sublimit” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the reference to “$10,000,000”
and replacing it with “$15,000,000”.

(x) Clause (e) of the definition of “Tranche A Borrowing Base” is hereby amended
and restated in its entirety as follows: “[Reserved]”.

(xi) The definition of “Tranche A Revolving Loan Limit” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated as follows:

“ ‘Tranche A Revolving Loan Limit’ means the lesser of (a) $70,000,000 (subject
to adjustment as provided in Sections 2.06 and 2.15 of the Agreement) and
(b) the Tranche A Borrowing Base.”

(c) Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Credit Agreement and the other Loan Documents, unless
otherwise defined herein.

 

4



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) Borrowings, Conversions and Continuations of Committed Loans.
Section 2.02(b)(ii) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(ii) on the Business Day of the request of any Borrowing of Base Rate Loans.”

(b) Increase in Tranche A Revolving Loan Commitments. Section 2.15 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“2.15 Increase in Tranche A Revolving Loan Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, the Lead Borrower may from time to time deliver a written
request to the Administrative Agent to request an increase in the Tranche A
Revolving Loan Commitments by an amount (for all such requests) not exceeding
$15,000,000; provided, that, (i) any such request for an increase shall be in a
minimum amount of $2,500,000, (ii) shall be irrevocable, and (iii) the Lead
Borrower may make a maximum of five (5) such requests during the term of this
Agreement.

(b) Notification by Administrative Agent; Additional Lenders. Upon the receipt
by the Administrative Agent of any such written request, Administrative Agent
shall notify each of the Lenders of such request. Wells Fargo shall have the
option (but not the obligation) to provide each requested increase in the
Tranche A Revolving Loan Commitment described in clause (a) above. Wells Fargo
shall notify the Administrative Agent within ten (10) Business Days (or such
shorter period of time specified by the Administrative Agent) after the receipt
of such notice from the Administrative Agent whether Wells Fargo is willing to
so increase its commitment and its Tranche A Revolving Loan Commitment, and if
so, the amount of such increase; provided, that Wells Fargo shall not be
obligated to agree to any such increase; it being agreed that the determination
whether to agree to any such increase shall be within the sole and absolute
discretion of Wells Fargo. If the aggregate amount of the increases in the
Tranche A Revolving Loan Commitments received from Wells Fargo does not equal
the amount of the increase in the Tranche A Revolving Loan Commitment requested
by Lead Borrower, the Administrative Agent, in consultation with the Lead
Borrower, will use its reasonable efforts to arrange for an existing Lender to
increase its Tranche A Revolving Loan Commitment or other Eligible Assignees to
become a Lender hereunder and to issue commitments in an amount equal to the
amount of the increase in the Aggregate Tranche A Revolving Loan Commitments
requested by the Lead Borrower and not accepted by Wells Fargo (and the Lead
Borrower may also invite additional Eligible Assignees to become Lenders, in
consultation with the Administrative Agent) (each, an “Additional Commitment
Lender”). In the event Wells Fargo or any Additional Commitment Lender has
agreed to provide increases in their Tranche A Revolving Loan Commitments or new
Tranche A Revolving Loan Commitments (as applicable) in an aggregate amount in
excess of the increase in the Aggregate Commitments requested by the Lead
Borrower or permitted hereunder, the

 

5



--------------------------------------------------------------------------------

Administrative Agent shall then have the right to allocate such commitments,
first to Lenders and then to Eligible Assignees, in such amounts and manner as
the Administrative Agent may determine, after consultation with the Lead
Borrower.

(c) Conditions to Effectiveness of Increase. As a condition precedent to such
increase in the amount of the Tranche A Revolving Loan Commitment of Wells Fargo
or new or additional Tranche A Revolving Loan Commitments of any Additional
Commitment Lender, as the case may be (and a concurrent increase in the Tranche
A Revolving Loan Limit), (i) the Lead Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (A) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (B) in the case of the Borrowers, certifying that, before
and after giving effect to such increase, (1) the representations and warranties
contained in Article V and the other Loan Documents shall be true and correct in
all material respects on and as of the Increase Effective Date, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
“materiality”, “Material Adverse Effect” or similar language, they shall be true
and correct in all respects, and (iii) for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (ii) the
Borrowers shall have paid such fees and other compensation to Wells Fargo or any
Additional Commitment Lenders as the Lead Borrower and Wells Fargo or such
Additional Commitment Lenders shall agree, as the case may be; provided, that,
in no event shall the fees (including any initial commitment fee), interest rate
and other compensation offered or paid in respect of additional Tranche A
Revolving Loan Commitments or increase in Tranche A Revolving Loan Commitments
have higher fees or rates than the amounts paid and payable to the then existing
Lenders in respect of their Tranche A Revolving Loan Commitments, unless the
fees, interest rate and other compensation payable to the then existing Lenders
are increased to the same as those paid in connection with the additional
Tranche A Revolving Loan Commitments or increase in Tranche A Revolving Loan
Commitments; (iii) the Borrowers shall have paid such arrangement fees to the
Administrative Agent as the Lead Borrower and the Administrative Agent may
agree; (iv) no Default or Event of Default exists; (v) the Borrowers shall
deliver to the Administrative Agent and the Lenders an opinion or opinions, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Borrowers reasonably satisfactory to the Administrative Agent and
dated such date; and (vi) the Borrowers and any Additional Commitment Lender
shall have delivered such other instruments, documents and agreements as the
Administrative Agent may reasonably have requested.

 

6



--------------------------------------------------------------------------------

(d) Increase Effective Date. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) which date shall be no more than 10 days following the date of the
requested increase; provided, that, all of the conditions set forth in clause
(b) have been satisfied.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.”

(c) Compliance with Laws. Section 5.16 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(a) Generally.

(i) Each of the Loan Parties and each Restricted Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(ii) No part of the proceeds of any Loan will be used directly or indirectly
(1) for the purpose of financing any activities or business of or with any
Person subject to any sanctions or economic embargoes administered or enforced
by the U.S. Department of State or the U.S. Department of Treasury (including
OFAC) or any other applicable sanctions authority (the associated Laws, rules,
regulations and orders, collectively, “Sanctions Laws”) or (2) for any payments
to any Government Official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Sanctions Laws or the FCPA

(b) Anti-Terrorism Laws, Etc. Without limiting the foregoing, no Loan Party, any
of its Restricted Subsidiaries or, to the knowledge of the Borrowers, any of
their respective Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, any of the prohibitions set forth in
any Anti-Terrorism Law, or (iii) is a Blocked Person. No Loan Party, any of its
Restricted Subsidiaries or, to the knowledge of the Borrowers, any of their
respective Affiliates (x) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

(c) Anti-Corruption Laws, Etc. No Loan Party, any of its Restricted Subsidiaries
or, to the knowledge of the Borrowers, any of their respective Affiliates or any
officer, director, or employee, or agent, representative, sales intermediary of
such Person, in each case, acting on behalf of any Loan Party or any of its
Restricted Subsidiaries in violation of any applicable Anti-Corruption Law. None
of the Loan Parties, its Restricted Subsidiaries or any of their Affiliates has
been convicted of

 

7



--------------------------------------------------------------------------------

violating any Anti-Corruption Laws or subjected to any investigation by a
Governmental Authority for violation of any applicable Anti-Corruption Laws.
There is no material suit, litigation, arbitration, claim, audit, action,
proceeding or investigation pending or, to the knowledge of any executive
officer of the Borrowers, threatened against or affecting the Loan Parties,
their Restricted Subsidiaries or any of their Affiliates related to any
applicable Anti-Corruption Law, before or by any Governmental Authority. None of
the Loan Parties nor any of their respective Restricted Subsidiaries has
conducted or initiated any internal investigation or made a voluntary, directed,
or involuntary disclosure to any Governmental Authority with respect to any
alleged act or omission arising under or relating to any noncompliance with any
Anti-Corruption Law. In the three (3) years prior to the Closing Date, none of
the Loan Parties nor any of their respective Restricted Subsidiaries has
received any written notice, request or citation for any actual or potential
noncompliance with any of the foregoing.

(d) Foreign Assets Control Regulations and Anti-Money Laundering. Each Loan
Party and its Restricted Subsidiaries are in compliance in all material respects
with all Sanctions Laws, and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Loan Party, any of its Restricted
Subsidiaries, or, to the knowledge of the Borrowers, any of their respective
Affiliates, officers or directors (i) is a Person designated by the U.S.
government on the list of the SDN List with which a U.S. Person cannot deal or
otherwise engage in business transactions or (ii) is organized, resident or
operating in any country or territory that is itself the target of any Sanctions
Laws.”

(d) Section 6.08 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“6.08 Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property (including all applicable ERISA, FCPA, OFAC, PATRIOT Act and anti-money
laundering Laws), except in such instances in which the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.”

(e) Article 10 of the Credit Agreement is hereby amended by adding a new
Section 10.28 as follows:

“10.28 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guarantee in respect of Swap Contracts
(provided, that, each Qualified ECP Guarantor shall only be liable under this
Section 10.28 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.28, or
otherwise under the Guarantee, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until Payment in Full of the Obligations. Each
Qualified ECP Guarantor intends that this Section 10.28 constitute, and this
Section 10.28 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

8



--------------------------------------------------------------------------------

3. Representations, Warranties and Covenants. Borrowers and Guarantors hereby
represent, warrant and covenant to Administrative Agent and the Lenders the
following (which shall survive the execution and delivery of this Amendment
No. 1), the truth and accuracy of which is a continuing condition of the making
of Advances to Borrowers:

(a) This Amendment No. 1 and each other agreement or instrument to be executed
and delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 1, the “Amendment Documents”) have been duly
authorized, executed and delivered by all necessary action on the part of
Borrowers and Guarantors, and the agreements and obligations of Borrowers and
Guarantors contained herein and therein constitute the legal, valid and binding
obligations of Borrowers and Guarantors, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditor’s
rights generally and by general principles of equity;

(b) The execution, delivery and performance of this Amendment No. 1 and the
other Amendment Documents (if any) (i) are all within Borrowers’ and Guarantors’
corporate or limited liability company powers, as applicable, (ii) are not in
contravention of law or the terms of Borrowers’ and Guarantors’ certificate or
articles of organization or formation, operating agreement or other
organizational documentation, or any indenture, agreement or undertaking to
which Borrowers and Guarantors are a party or by which Borrowers and Guarantors
or their property are bound and (iii) shall not result in the creation or
imposition of any lien, claim, charge or encumbrance upon any of the Collateral,
other than liens permitted by the Credit Agreement and the Loan Documents as
amended hereby;

(c) All of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date;

(d) After giving effect to the amendments set forth in this Amendment No. 1, no
Default or Event of Default exists; and

(e) No action of, or filing with, or consent of any governmental or public body
or authority, and no approval or consent of any other party (other than, in each
case, actions, filings or consents that have already been taken, made or
obtained) is required to authorize, or is otherwise required in connection with,
the execution, delivery and performance of this Amendment No. 1 and the other
Amendment Documents (if any), except to the extent the failure to so obtain any
such action, filing or consent would not reasonably be expected to have a
Material Adverse Effect.

4. Conditions Precedent. This Amendment No. 1 shall not be effective until each
of the following conditions precedent is satisfied in a manner satisfactory to
Administrative Agent:

(a) the receipt by Administrative Agent of this Amendment No. 1, duly authorized
and executed by Borrowers, Guarantors and Administrative Agent; and

(b) the receipt by Administrative Agent of the Amended and Restated Fee Letter,
dated as of the date hereof, duly authorized and executed by Borrowers and
Administrative Agent;

(c) the receipt by Administrative Agent of all fees payable in respect of this
Amendment No. 1.

 

9



--------------------------------------------------------------------------------

(d) the representations and warranties set forth in Section 3 of this Amendment
No. 1 are true and accurate in all material respects; and

(e) no Default or Event of Default shall exist or have occurred (after giving
effect to the amendments made pursuant to this Amendment No. 1).

5. Effect of this Amendment. This Amendment No. 1 constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof. Except as expressly amended pursuant hereto, no other
changes or modifications to the Loan Documents are intended or implied, and in
all other respects the Loan Documents are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof. To the
extent that any provision of the Credit Agreement or any of the other Loan
Documents are inconsistent with the provisions of this Amendment No. 1, the
provisions of this Amendment No. 1 shall control.

6. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 1.

7. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by, and construed in accordance with, the laws of the
State of New York, but excluding any principles of conflicts of laws that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

8. Binding Effect. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 1, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 1 by telecopier or other electronic means shall have the same
force and effect as delivery of an original executed counterpart of this
Amendment No. 1. Any party delivering an executed counterpart of this Amendment
No. 1 by telecopier or other electronic means also shall deliver an original
executed counterpart of this Amendment No. 1, but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment No. 1 as to such party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS hereof, the parties have executed and delivered this Amendment No. 1
as of the day and year first above written.

 

BORROWERS: DESTINATION MATERNITY CORPORATION By:  

/s/ Anthony M. Romano

Name:   Anthony M. Romano Title:   Chief Executive Officer CAVE SPRINGS, INC.
By:  

/s/ Ronald J. Masciantonio

Name:   Ronald J. Masciantonio Title:   Assistant Secretary GUARANTORS: MOTHERS
WORK CANADA, INC. By:  

/s/ Judd P. Tirnauer

Name:   Judd P. Tirnauer Title:   Treasurer DM URBAN RENEWAL, LLC. By:  

/s/ Judd P. Tirnauer

Name:   Judd P. Tirnauer Title:   Executive Vice President & Chief Financial
Officer

[Signatures Continued on Following Page]

 

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

[Signatures Continued from Previous Page]

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Michael Stavrakos

Name:   Michael Stavrakos Title:   Assistant Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]